      6:18-cv-00108-RAW Document 293 Filed in ED/OK on 07/02/20 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

 AUSTIN P. BOND, as Special Administrator
 of the Estate of BILLY WOODS, deceased,

         Plaintiff,

 v.                                               Case No. CIV-18-108-RAW

 BOARD OF COUNTY COMMISSIONERS
 OF MUSKOGEE COUNTY, OKLAHOMA,

         Defendant,



                                            ORDER

        Before the court are the objections posed during the deposition of witness Angela Miller.

The court has made the following rulings to specific deposition questions, as follows:

                               Transcript of Video Deposition of

                            Angela Miller taken February 28, 2019.

        1) Page 11, lines 12-18 – Defendant objection – relevance, confusing and waste of time

           – OVERRULED.

        2) Page 12, lines 15-25 – Defendant objection – relevance, confusing and waste of time

           – OVERRULED.

        3) Page 52, lines 2- 8, 16-23 – Defendant objection – relevance, confusing the issue and

           waste of time – OVERRULED.

        4) Page 53, lines 18-25 and Page 54, lines 1-2 – Defendant objection – relevance,

           confusing the issue and waste of time, prejudicial – OVERRULED.
6:18-cv-00108-RAW Document 293 Filed in ED/OK on 07/02/20 Page 2 of 4



  5) Page 61, lines 17-21 – Plaintiff objection – hearsay, no personal knowledge –

     OVERRULED.

  6) Page 75, lines 2-13 – Plaintiff objection – improper designation, incomplete answer,

     confusing – OVERRULED.

  7) Page 86, lines 17-25, Page 87, line 1 and lines 9-25 and Page 88, lines 2-9 – Defendant

     objection – hearsay – OVERRULED..

  8) Page 88, lines 10-25 – Defendant objection – hearsay, prejudicial, confusing the issues

     - SUSTAINED.

  9) Page 89, lines 1-8 – Defendant objection – hearsay, prejudicial, confusing the issues –

     SUSTAINED.

  10) Page 89, lines 9-20 – Defendant objection – speculative, no personal knowledge –

     SUSTAINED.

  11) Page 89, lines 23-25 and Page 90, lines 1-2 – Defendant objection - hearsay –

     SUSTAINED.

  12) Page 93, lines 1-8 – Defendant objection – hearsay – SUSTAINED.

  13) Page 119, lines 7-12 – Defendant objection – leading, misstates testimony -

     OVERRULED.

  14) Page 124, lines 13-25 – Defendant objection – leading, speculation, no personal

     knowledge – OVERRULED.

  15) Page 128, lines 15-19 – Defendant objection – leading – OVERRULED.

  16) Page 162, lines 7-9, 14-16 – Plaintiff objection – character evidence, improper lay

     opinion – OVERRULED.




                                          2
6:18-cv-00108-RAW Document 293 Filed in ED/OK on 07/02/20 Page 3 of 4



  17) Page 174, lines 1-6 – Plaintiff objection re: Defendant objection – form –

     OVERRULED.

  18) Page 174, lines 16-19 – Plaintiff objection – improper designation, no question

     designated, incomplete answer, confusing – SUSTAINED.

  19) Page 178, line 9 – Plaintiff objection – form – OVERRULED.

  20) Page 179, lines 16-19 – Plaintiff objection – assumes facts not in evidence –

     OVERRULED.

  21) Page 192, lines7 – Plaintiff objection– form – OVERRULED.

  22) Page 193, lines 11-12 – Plaintiff objection – question lacks context, leading to

     confusion – OVERRULED.

  23) Page 214, lines 19-22 – Plaintiff objection – leading – SUSTAINED.

  24) Page 216, lines 18-19, 21-22 – Plaintiff objection – calls for speculation –

     OVERRULED.

  25) Page 227, lines 5-17 – Plaintiff objection – no personal knowledge, improper lay

     opinion – OVERRULED.

  26) Page 242, lines 20-22 – Plaintiff objection – improper lay opinion, no personal

     knowledge, prejudicial – OVERRULED.

  27) Page 244, lines 9-12 – Plaintiff objection – speculative, hypothetical question –

     OVERRULED.

  28) Page 251, lines 8-13 – Defendant objection – hearsay, leading – OVERRULED.

  29) Page 253, lines 8-12, 15-24 and Page 254, lines 2-5 – Defendant objection – leading,

     assumes facts not in evidence, hearsay – OVERRULED.




                                         3
6:18-cv-00108-RAW Document 293 Filed in ED/OK on 07/02/20 Page 4 of 4



  30) Page 256, lines 2-9, Defendant objection – relevance, confuses the issues, wastes time,

     prejudicial – OVERRULED.



         IT IS SO ORDERED this 2nd day of July, 2020.




                                       ______________________________________
                                       HONORABLE RONALD A. WHITE
                                       UNITED STATES DISTRICT JUDGE




                                           4
